Citation Nr: 1028306	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of whether the character of discharge for the 
appellant's period of service from December 7, 1950, to November 
3, 1953, is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant,  his spouse, and C.H.




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 7, 1950, to 
November 3, 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In connection with this appeal, the appellant, his spouse, and 
C.H. testified at a personal hearing before a Decision Review 
Officer (DRO) sitting at the RO in April 2008 and the appellant 
and his spouse testified at a personal hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO in April 
2010.  Transcripts of both hearings are associated with the 
claims file.

At the time of the appellant's Board hearing, the record was held 
open for 60 days following the hearing in order to allow the 
appellant to submit additional evidence for purposes of 
supporting his claim.  However, no additional evidence was 
submitted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed administrative decision issued in October 
1988, the RO determined that the character of discharge for the 
appellant's period of service from December 7, 1950, to November 
3, 1953, is a bar to VA benefits.

2.  Evidence associated with the claims file since the October 
1988 denial, when considered by itself or in connection with 
evidence previously assembled, does not raise a reasonable 
possibility of substantiating the appellant's claim of whether 
the character of discharge for his period of service from 
December 7, 1950, to November 3, 1953, is a bar to VA benefits.


CONCLUSIONS OF LAW

1.  The RO's October1988 administrative decision, which 
determined that the character of discharge for the appellant's 
period of service from December 7, 1950, to November 3, 1953, is 
a bar to VA benefits, is final.  38 U.S.C. § 4005(c) (1982) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

2.  The evidence received since the RO's October 1988 denial is 
not new and material, and the claim of whether the character of 
discharge for the appellant's period of service from December 7, 
1950, to November 3, 1953, is a bar to VA benefits, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements in regard to new and material evidence claims 
require VA to send a specific notice letter to the claimant that: 
(1) notifies him or her of the evidence and information necessary 
to reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice for 
the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
appellant status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.

In this regard, the appellant has not been provided any VCAA 
notice since he filed his application to reopen his claim in May 
2007.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has previously held that any notice error was 
presumed prejudicial and must result in reversal unless VA showed 
that the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 
889 (2007).  However, the United States Supreme Court reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor his representative 
has identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the appellant 
resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  487 
F.3d at 889.  Such a showing may be made by demonstrating, for 
example, (1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, (2) that a reasonable person could 
be expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 46 (2008).

In this case, the Board finds that the appellant had actual 
knowledge of what was necessary to substantiate his claim.  In 
this regard, in a June 2007 telephone conversation with a VA 
employee, he indicated that he had honorable service and would 
submit separation papers supporting such characterization of his 
service.  Additionally, at his April 2008 DRO hearing, the 
appellant testified that he had submitted an upgraded discharge 
to VA so as to be eligible for benefits.  At the April 2010 Board 
hearing, the appellant again stated that he had submitted an 
upgraded discharge.  He was advised that such was not contained 
in the claims file.  His representative stated that, in order to 
receive an upgraded discharge, the appellant would need to submit 
a DD 293 to the service department.  Therefore, the record was 
held open for 60 days in order to allow the appellant to submit 
such documentation; however, no evidence has been received.  
Thus, the Board finds that the appellant had actual knowledge of 
the evidence needed to substantiate his claim and which party was 
responsible for providing it.  

Additionally, the evidence of record reflects that a reasonable 
person could have been expected to understand what was needed to 
support his claim based on notice that was provided to the 
appellant during the course of his appeal.  Specifically, the May 
2007 rating decision, August 2007 statement of the case (SOC), 
the November 2009 supplemental SOC (SSOC), and the February 2010 
SSOC advised the appellant that, in order to reopen his 
previously denied claim, he needed to submit new and material 
evidence.  Specifically, the appellant was informed that his 
claim was previously denied because his DD Form 214 showed that 
he was discharged from the military under an "undesirable" 
status and, therefore, his claim would only be reopened upon the 
showing of a change in his military discharge status.  
Additionally, the appellant was again advised of this information 
at his DRO hearing in April 2008 and at his Board hearing in 
April 2010.

For the foregoing reasons, the Board finds that VA's failure to 
provide the appellant with adequate VCAA notice did not affect 
the essential fairness of the adjudication of his claim and, 
therefore, such error is harmless. 

The Board also notes that the appellant was not provided notice 
as to the disability rating and effective that would be assigned 
if his claim were granted; however, as the Board herein denies 
his claim, the failure to provide such notice is not prejudicial 
to the appellant.  

Furthermore, there is no indication that any additional action is 
needed to comply with the duty to assist the appellant.  The AOJ 
has obtained copies of the service treatment records (STRs) as 
well as the appellant's DD Form 214 and other service documents.  
Additionally, the Board observes that the appellant is not 
entitled to an examination prior to submission of new and 
material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii).  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that the adequacy of a VA medical examination is mooted 
upon the Board's determination that the claimant is not entitled 
to reopening of a claim).  Moreover, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II. Petition to Reopen

In an administrative decision dated in September 1988 and issued 
in October 1988, the RO determined that the character of 
discharge for the appellant's period of service from December 7, 
1950, to November 3, 1953, is a bar to VA benefits.  The RO 
considered, as relevant, the information from the National 
Personnel Records Center (NPRC), the appellant's STRs, and DD 
Form 214.  In such decision, the RO noted that the appellant 
enlisted in the United States Army on December 7, 1950, for a 
three-year term of enlistment.  According, to the NPRC, he would 
have been eligible for complete separation on November 18, 1953.  
The appellant was honorably discharged on November 19, 1952, for 
the sole purpose of reenlistment.  He was not eligible for 
complete separation at that time.  He received an other than 
honorable discharge on November 3, 1953, due to conviction by 
civil authorities.  As the appellant's other than honorable 
discharge was prior to the date he would have completed his 
initial obligated period of service, he did not satisfactorily 
complete his initial obligated period of service.  Therefore, the 
RO determined, the appellant's service from December 7, 1950, 
through November 3, 1953, is dishonorable for VA purposes. 

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2009).  

In October 1988, the appellant was advised of the decision and 
his appellate rights.  No further communication was received from 
the appellant until May 2007, when VA received his application to 
reopen such claim.  Therefore, the October 1988 administrative 
decision is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 
7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) 
[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

Generally, a claim which has been denied in an unappealed Board 
decision or an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (August 29, 2001).  As the appellant 
filed his application to reopen his claim in May 2007, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency decision 
makers.  Material evidence means existing 
evidence that, by itself or when considered 
with previous evidence of record, relates 
to an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise 
a reasonable possibility of substantiating 
the claim.  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Since the final RO denial in October 1988, the appellant has only 
submitted copies of his service documents.  In this regard, such 
reflect that he received an honorable discharge from the Army for 
the period of his service from December 7, 1950, to November 19, 
1952, and an undesirable discharge  for his period of service 
from November 20, 1952, to November 3, 1953.  Additionally, since 
such denial, the appellant, his spouse, and C.H. have testified 
at a DRO hearing in April 2008 and at a Board hearing in April 
2010 essentially providing duplicative arguments of those already 
of record at the time of the October 1988 denial.  There is still 
no evidence that the appellant satisfactorily completed his 
initial obligated three year period of service or that his 
discharge has been upgraded.    

Therefore, the Board concludes that the evidence received since 
the prior final denial is not new in that it was previously of 
record.  It is also not material because it is cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence does not reflect a change in 
the appellant's character of discharge.  Therefore, the Board 
finds that the evidence does not prove a previously unestablished 
fact necessary to substantiate the underlying claim.  
Consequently, the evidence does not raise a reasonable 
possibility of substantiating the appellant's claim.  
Accordingly, the claim as to whether the character of discharge 
for the appellant's period of service from December 7, 1950, to 
November 3, 1953, is a bar to VA benefits is not reopened.




ORDER

New and material evidence has not been received, the claim of 
whether the character of discharge for the appellant's period of 
service from December 7, 1950, to November 3, 1953, is a bar to 
VA benefits is not reopened.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


